Citation Nr: 1021965	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  10-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for 
thrombophlebitis (claimed as blood clots).

2.  Entitlement to service connection for osteoarthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1947 to May 
1952, January 1953 to January 1955 and from January 1961 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran service connection for both his 
claimed blood clots and osteoarthritis of the left knee.  

The Board notes that the Veteran was initially denied service 
connection for thrombophlebitis in a November 1982 rating 
decision.  The Board has accordingly changed that issue on 
appeal to more accurately reflect the evidence of record.

The Veteran and his spouse testified in a March 2010 Travel 
Board hearing before the undersigned Veterans Law Judge in 
St. Petersburg, Florida; a transcript of that hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for osteoarthritis of the 
left knee is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.





FINDINGS OF FACT

1.  The November 1982 rating decision, which denied the 
Veteran's claim for service connection for thrombophlebitis, 
is final.

2.  The evidence received since that November 1982 rating 
decision is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for thrombophlebitis.

3.  The preponderance of the evidence demonstrates that the 
Veteran's currently-diagnosed post phlebitic syndrome is 
related to the Veteran's recurrent thrombophlebitis in 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for thrombophlebitis is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

2.  The criteria for service connection for thrombophlebitis 
(claimed as blood clots) have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for thrombophlebitis 
and the finding service connection is warranted, no further 
discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection for thrombophlebitis was denied in a 
November 1982 rating decision.  The Veteran did not appeal 
that decision within one year and that rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In the November 1982 rating decision, service connection was 
denied because the Veteran's October 1982 VA examination did 
not demonstrate any current diagnosis of residuals of 
thrombophlebitis.

Evidence submitted since that time demonstrates that the 
Veteran has been diagnosed with post phlebitic syndrome in 
his March 2008 VA examination.  Such evidence is new and 
relates to an unestablished fact necessary to substantiate 
the claim.  Thus, the evidence is new and material sufficient 
to reopen the previously denied claim.  See 38 C.F.R. § 
3.156(a).

However, reopening the claim does not end the inquiry in this 
case.  Rather, the Board must now consider the claim on the 
merits.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran's service treatment records indicate that the 
Veteran's legs were normal on enlistment.  He served in the 
Korean War, during which time he was injured by shrapnel 
wounds to his right arm, right thigh and left knee in June 
1951.  He received a Purple Heart for these injuries during 
his combat service and was hospitalized.  The Veteran's lower 
extremities were healed and he was discharged from the 
hospital in January 1952.

The Veteran first reported vascular problems in his right leg 
in June 1954.  He was diagnosed with thrombophlebitis of the 
right leg at that time and hospitalized for this condition.  
The Veteran's past history was noted as not being significant 
except for shrapnel injuries in 1951.  Such diagnosis was 
noted as being in the line of duty, was not noted prior to 
enlistment, and was not due to the Veteran's misconduct.  The 
Veteran was treated and discharged from the hospital back to 
regular duty in July 1954.  The Veteran was again treated for 
right leg thrombophlebitis in October 1956.  

The Veteran was noted as having a history of repeated 
thrombophlebitis of both legs in a June 1959 consultation 
report.  The Veteran underwent a Physical Evaluation Board 
(PE Board) in January 1962.  The PE Board's report indicated 
that the Veteran had a history of repeated episodes of 
thrombophlebitis of the legs in 1955 and 1956.  No current 
complaints were noted at that time.  However, the Veteran was 
seen for left leg pain in December 1962 associated with 
thrombophlebitis of his left greater saphenous vein.  The 
Veteran was hospitalized with a diagnosis of superficial 
thrombophlebitis of the left leg at that time.  The Veteran 
was treated with Coumadin and he improved.  The Veteran was 
discharged back to duty in January 1963.  A hospitalization 
record for pneumonia in April 1965 indicated that the Veteran 
had a history of recurrent thrombophlebitis of the lower 
extremities for which he was hospitalized in 1955, 1956, and 
1963.  It noted, however, that he was asymptomatic most of 
the time, but periodically wore elastic stockings.  The 
Veteran was diagnosed with recurrent thrombophlebitis in 
December 1965, and the etiology was noted as unknown.  

The Veteran's June 1966 separation examination noted his 
lower extremities were normal and did not show any vascular 
problems at that time, although a hospital report from July 
1966 again diagnosed the Veteran with thrombophlebitis of 
both legs.  That July 1966 report noted that the Veteran's 
last episode had been in 1962, and that he had been 
asymptomatic since that time.  The Veteran's fleet reserve 
examinations from November 1970 and January 1975 do not note 
any problems with the Veteran's lower extremities and show no 
complaints of any vascular problems during those 
examinations.

The Veteran underwent a VA examination in October 1982 which 
showed that he had a history of thrombophlebitis.  The 
examiner, however, stated there was no residual from 
thrombophlebitis shown at that time.

The Veteran also underwent a VA examination in March 2008.  
The VA examiner noted that the Veteran had blood clots 
throughout service, dating back to the initial injury in 
1951.  The examiner noted the hospitalization for 
thrombophlebitis during service.  The Veteran was noted as 
having taken Coumadin for years, but the examiner noted the 
Veteran was not currently taking that at the time of 
examination.  The Veteran and his spouse reported during that 
examination that the Veteran had not had any residual blood 
clots since 2001.  He also reported that he did not have any 
surgery for blood clots.  The examiner noted that the Veteran 
had no other deficits besides blood clots and post phlebitic 
syndrome, which were well documented in his records, though 
he had no major issues with these for the past several years.  
The Veteran was diagnosed with post phlebitic syndrome.  The 
VA examiner noted the documentation of blood clots, 
particularly in the Veteran's right and left saphenous veins.  
He noted that the Veteran had mild residual pain and 
swelling, and opined that these residuals were more likely 
than not due to the Veteran's condition.

The Veteran asserts in his March 2010 hearing and on appeal 
that his blood clots are due to service.  He also stated that 
he was back on Coumadin at the time of his hearing, although 
he acknowledged that he had been taken off of that medication 
for several years after having been on it for many years.

After resolving all doubt in the Veteran's favor, the Board 
finds that service connection for thrombophlebitis is 
warranted.  Specifically, the Veteran was diagnosed with 
thrombophlebitis of both legs in service, beginning in 1955.  
The symptoms recurred several times during service, but 
always resolved and the Veteran was able to return to duty 
after hospitalization.  The Veteran is currently diagnosed 
with post phlebitic syndrome and the March 2008 VA examiner 
stated that the Veteran's residual pain and swelling of his 
lower extremities was more likely than not due to the 
Veteran's condition in service.  

Therefore, the evidence shows that the Veteran has a current 
diagnosis of post phlebitic syndrome with residuals linked to 
his in-service thrombophlebitis.  Accordingly, service 
connection for thrombophlebitis is warranted.  See 38 C.F.R. 
§§ 3.102, 3.303.




ORDER

Service connection for thrombophlebitis is granted.


REMAND

The Board notes that the Veteran's left knee was injured in 
June 1951 when he was hit by shrapnel while serving in the 
Korean War.  The Veteran was hospitalized with a 
"superficial appearing wound" to the medial aspect of his 
left knee.  The joint was noted as not being involved.  

The Veteran began complaining of instability in his left knee 
in January 1952.  The Veteran complained of "locking" and 
"popping" of his left knee joint for three months in March 
1955, beginning in December 1954.  He reported suffering from 
tenderness over the medial and lateral ligaments, locking, 
popping and effusion of the left knee.  The Veteran was 
diagnosed with internal derangement of the left knee.  An x-
ray from two days later was shown to be negative.  However, 
at that time, the examiner noted that he thought it was torn 
cartilage.  The Veteran was diagnosed with "internal 
derangement, left knee-torn medial meniscus."  

An October 1956 hospitalization note indicates that the 
Veteran was hospitalized for internal derangement of the 
medial meniscus of his left knee in March and April 1955, for 
repeated popping, locking and swelling of his left knee for 
three months prior to admission.  The Veteran was treated 
conservatively and was returned to duty.

The Veteran was diagnosed with osteoarthritis of the left 
knee in his March 2008 VA examination.  The VA examiner noted 
that the Veteran was wounded in his left knee by shrapnel, 
but noted that it was only a soft tissue injury.  The 
examiner noted that the Veteran's service treatment records 
from the late 1950's did not document any "residual problems 
with the left knee joint."  He noted that he complained of 
locking and clicking in both knees, "but this was not felt 
to be secondary to his initial injury as this was a soft 
tissue injury."  In his opinion, the VA examiner noted that 
he could not resolve whether the Veteran's osteoarthritis was 
related to service without mere speculation.  He stated that 
there was a soft tissue injury but no overt joint pathology 
or injury, and that x-rays from the late 1950's were normal.

The Veteran testified in his March 2010 hearing that his left 
knee was injured in 1951 when a mortar exploded beneath him 
and he was hit by shrapnel.  He testified that he began to 
have instability and trouble walking in service following the 
injury, and then his knee began to lock in place, it would 
give out and he would fall.  He indicated that he was issued 
a steel knee brace eight years prior to the hearing in March 
2010, and that he uses a "walking stick" to stabilize his 
walking.  He testified that he did not have soreness like one 
has with arthritis, but that instability is his functional 
problem with his left knee.  The Veteran testified that the 
current symptoms that he was having began in service after 
his wound in 1951, particularly the instability of his left 
knee.

The Board notes that the examiner did not address the 
Veteran's diagnosis of internal derangement of the left knee 
in service, which suggests a different problem than the soft 
tissue shrapnel injury.  Thus, a new examination should be 
conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (a VA examination must be based on an accurate factual 
premise).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain relevant VA treatment records 
for the Veteran's left knee disability 
from the Gainesville, Florida VA Medical 
Center since July 2008.

2.  After the above development has been 
completed, the Veteran should be scheduled 
for a VA orthopedic examination by a 
physician in order to determine whether 
his current left knee disability is 
related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted, including 
x-rays, and the results reported in 
detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left 
knee disability found.  The examiner 
should opine as to whether any diagnosed 
left knee disability more likely, less 
likely, or at least as likely as not (50 
percent probability) arose during service 
or is otherwise related to service, to 
include the diagnosed internal derangement 
noted in the service treatment records.  A 
rationale for the opinion expressed should 
be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for osteoarthritis 
of the left knee.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


